Citation Nr: 1203422	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder of the spine or back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to January 1970, including service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a Videoconference Board hearing.  The requested Videoconference hearing was conducted by the undersigned Veterans Law Judge in October 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In his March 2003 claim for service connection for a back disorder, the Veteran asserted that he incurred a herniated disc in November 2002 when he lost his balance in the bathtub as a result of his service-connected left foot disorder.  The VA records following the reported fall, including November 2002 VA clinical records, reflect that the Veteran requested modifications of his bathtub and bathroom (a therapeutic bathtub with grab bars).  The Board is unable to find a record of the application for modifications or the response to the request.  The agency of original jurisdiction should determine whether there are separately-filed records at the RO or the VA Medical Center regarding this request for modifications.  

The Veteran contends that he underwent surgery in March 2003, and then underwent rehabilitation.  The Veteran has identified several physicians (Drs. K. Taylor and P. Ryan) (see August 2008 VA Form 9), and other non-VA providers (Southeast Orthopedic) (see report of contact dated March 19, 2009).  The Veteran stated that those records were provided to VA.  However, the Board is unable to locate these records in the claims file.  No private records regarding a surgical procedure performed in March 2003 are associated with the claims file.  The Veteran must be afforded another opportunity to submit these records or to authorize VA to obtain the records.  

The Veteran also contends that the physicians who conducted Social Security Administration and other disability retirement examinations told him that his altered gait due to the service-connected foot disabilities caused his back disorder, aggravated his back pain, and aggravates the postoperative back pain the Veteran now manifests following the 2003 laminectomy.  The Veteran contends that SSA records were sent to VA, but the Board is unable to find SSA records in the claims file.  

The Veteran also reports that he had "rehabilitation" following the November 2002 fall.  The claims files reflect that the Veteran had physical therapy at VA, but it is not clear if this is the "rehabilitation" the Veteran reported.  The Veteran should be afforded the opportunity to identify any hospital or other facility from which records of rehabilitation should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Request records from Southeast Orthopedics, Montgomery Alabama, from Jackson Hospital, from Dr. K. Taylor, and from Dr. P. Ryan, after obtaining any necessary address information from the Veteran.  Obtain these identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

2.  Afford the Veteran an opportunity to identify any and all relevant private treatment records not included in the list in paragraph #1.  Ask the Veteran where surgical treatment was obtained following a reported fall in November 2002 and back injury subsequent to that fall.  Ask the Veteran to identify whether he received non-VA treatment at a facility called "Alabama Sports Rehabilitation" or a facility with a similar name.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.  If the Veteran identifies a facility at which he received surgical treatment of the back subsequent to a fall in November 2002, request all history and physical examination reports, including admission report, preoperative history and physical examination reports, and the like.  

3.  Request that SSA provide records of the Veteran's application for benefits, the determination on the benefits application, and all clinical or other records obtained in connection with the application for benefits.  If no records are available or no SSA record exists for the Veteran, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

4.  After obtaining necessary information from the Veteran, request the records of the Veteran's federal government employment, especially records regarding his retirement, including any clinical records obtained as part of the Veteran's application for retirement benefits, from the Office of Personnel Management or from the appropriate agency.  Obtain these identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

5.  After obtaining necessary information from the Veteran, request the records of the Veteran's VA employment, including the Veteran's termination of his VA employment and any employment clinical records submitted to or obtained by VA regarding the Veteran's termination of VA employment.   Obtain these identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

6.  After completing development outlined in paragraphs #1 though #5 above, obtain complete VA outpatient treatment records from December 2006 to the present, especially records of treatment of the Veteran's back or a spine disorder.  Associate such records with the Veteran's claims file or virtual claims file. 

In particular, determine whether there are VA clinical records related to a 2002 or 2003 application for modifications of the Veteran's bathroom or for safety equipment for the Veteran's bathroom.  

7.  Thereafter, afford the Veteran the appropriate VA examination(s) to determine the nature and etiology of a current back disorder, and the examiner should be advised of the purpose of the examination.  The claims folder and a copy of this Remand should be made available to each examiner for review in connection with each examination.  The examiner(s) should obtain a complete history from the Veteran, review the entire claims file, and each examiner should indicate, in each examination report, that such review was performed.  

Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report(s) should include a detailed account of all pathology found to be present.  

The examiner(s) should review the following:  service treatment records; records of surgical treatment of the Veteran's feet at the Allen Park VA Medical Center in 1989, including determining whether these records include notation of an opinion that the Veteran's altered gait would cause back problems); records of surgical treatment following the November 2002 fall, including surgical treatment and rehabilitation records; reports received from SSA and other employers, including determining whether these records include notation of an opinion that the Veteran's altered gait and foot problems or a fall due to a foot problem caused back problems; records of VA and non-VA treatment; and, any other relevant records.  The examiner(s) should then address the following questions:
     (i).  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a back disorder which was incurred in service?
     (ii).  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a back disorder which is the result of the Veteran's service, to include any incident of service?
    (iii).  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a back disorder which is proximately due to or the result of a service-connected disability, to include service-connected post-operative residuals of excision of a Morton's neuroma, left foot, or a fall linked to that service-connected disability or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a service-connected disability?

The examiner should discuss the Veteran's lay statements and testimony regarding his beliefs as to the reasons he has a back or spine disorder.  The examiner should explain the rationale for the answer provided in response to this question. 

If the requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

